DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
  par 19, pg. 8 line 12 (dept-camera 16 should be depth-camera 18); 
par 57, line 8: 4180 should be 480; 
par. 60, pg. 16, line 6: 4150 should be 450; 
par. 64, line 5: 4160 should be 460, line 7: 410 should be 440; 
par. 65, line 2: 434 should be 465, line 3: 436 should be 466; 
par. 72, line 7: 964 should be 954, 966 should be 956 and 968 should be 958, line 11: 980 should be 970; 
par. 78, line 3: bonding box should be bounding box;
par. 79, line 4: bonding box should be bounding box;
par. 80, pg. 23, line 1 Figure 25 should be Figure 27.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9 and 12 of U.S. Patent No. 10,692,290 B2 in view of Yarosh WO2015/066308A1. Regarding claim 17, the patent claims don’t teach, however the analogous prior art .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying the select portion of the camera video data onto the augmented reality portion of the display as shown in Yarosh with the patent for the benefit of fulfilling a need for a wearable display device that permits the user of the display device to project their own image to participants of the chat or video conference session [Yarosh par. 22].

Instant: 16/907,717
Patent: 10,692,290B2
17. (New) A method of augmented reality video communications between a first system having at least one
camera capable of capturing camera video within a first field of view and a second system having at least one display capable of rendering display video within a second field of view, the first and second systems being in
communication with each other, the method comprising the steps of:
a. providing a bounding box at the first system corresponding to a desired portion of the camera field of view:
b. interpolating between the bounding box and the camera field of view to select a portion of the










c. providing an overlay at the second system corresponding to a target portion of the display field of

d. interpolating between the overlay and the display field of view to target an augmented reality portion of the display corresponding to the overlay;





f. receiving at least one communication at the first system from the second system: and
using the at least one communication received at the first system to update the portion of the camera video that is used in the interpolating step thereby enabling the second system to use another portion of the camera video.
1. A method of augmented reality communications
between a first system having at least one camera with a first
field of view and a second system having at least one display
with a second field of view, the first and second systems being in data communication with each other, the method
comprising the steps of:
c. providing a bounding box data structure at the first system corresponding to a desired portion of the camera field of view;
e. interpolating between the bounding box data structure and the camera field of view data 
9. A method of augmented reality communications between a first system having at least one camera with a first field of view and a second system having at least one display
with a second field of view, the first and second systems being in data communication with each other, the method comprising the steps of:
b. providing an augmented reality video overlay data structure at the second system corresponding to a desired portion of the at least one display field of view;

e. interpolating between the augmented reality video overlay data structure and the display field of view data structure to copy the received display frame buffer data structure to the at least one display buffer data structure;
12. The method of claim 9, wherein the at least one data structure includes an augmented reality (ar) video overlay data structure of the second system.
2. The method of claim 1, further comprising the step of:
a. receiving at least one data structure at the first system from the second system; and
b. using the at least one data structure received at the first system to shift the portion of the camera frame buffer that is used in the interpolating step thereby enabling
the second system to use another portion of the camera frame buffer data structure.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: c. interpolating between the local overlay and the local display field of view to specify a local augmented reality portion of the at least one local display corresponding to the local overlay. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WALKER US20140362170A1, KIMURA US20200151427A1 and SKIDMORE US20190244431A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612